Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:

“defrosting control device” (i.e. a device for controlling defrosting) as recited on line 1 of claim 1 and as disclosed in paragraphs 9 and 48 of the specification.
“airbag device” (i.e. a device for forming an airbag layer) as recited on line 1 of claim 1 and as disclosed in paragraphs 11-14 of the specification.
“inflation mechanism” (i.e. a mechanism for inflating) as recited on line 2 of claim 3 (see also claim 16, line 2) and as disclosed in paragraphs 11-12 of the specification.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Objections
Claim 2, 3, 14, 15, and 16 are objected to because of the following informalities: Although supported by applicant’s specification, the limitation “cancels the airbag layer” (emphasis added) (e.g. claim 2, line 2) is phrased in a manner that is not entirely consistent with proper English and may be the result of a literal translation.  It is suggested that the limitation “cancels the airbag layer” be rewritten as “deflate the airbag layer” or “deflate the airbag” which appears to be supported by applicant’s specification (Paragraph 11).  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.
Therefore, the “air conditioner” (claim 1, line 2), the “heat pump automobile air conditioner” (claim 2, line 5), “an outlet direction of the control valve faces the tail or two sides of the automobile on which the heat-pump automobile air conditioner is mounted, when the air conditioner to be controlled comprises a heat-pump automobile air conditioner” (claims 6 and 19, lines 20-22) (i.e. the instant figures do not appear to depict any vehicle structure as required by the claim), the “wear resistant layer…reinforcing layer…and isolation layer” (claim 7, lines 2-3), and “there is more  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2-11 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the recitation “the front of an automobile” (line 7) lacks antecedent basis.
Further regarding claim 2, each incidence of the recitation “heat-pump automobile air conditioner” (lines 5, 6, 8, 9 and 9-10) renders the claim indefinite.  Since the claim contains limitations written in the alternative form “and/or” (claim 3, lines 5, 7, and 8) it is unclear if the recited “heat-pump automobile air conditioner” (claim 3, lines 5, 6, 8, 9 and 9-10) refers to the previously recited “heat-pump automobile air conditioner” or separate and discrete “heat-pump automobile air conditioners”.
Regarding claim 3, the recitations “the front” (line 4) and “the automobile” (line 4) lack antecedent basis.
Further regarding claim 3, the recitation “the heat pump automobile air conditioner” (line 4) lacks antecedent basis.
Further regarding claim 3, the recitation “a heat pump automobile air conditioner” (lines 5-6) renders the claim indefinite.  Since the claim previously set forth a “heat pump automobile air conditioner” (claim 3, lines 4-5), it is unclear if the “heat pump automobile air conditioner” (claim 3, lines 5-6) refers to the previously recited “heat pump automobile air conditioner” or a or separate and discrete “heat-pump automobile air conditioner”.
Regarding claim 6, the recitation “when there are more than two airbags” (line 3) renders the claim indefinite.  Since claim 6 previously set forth “there is more than one airbag” (claim 6, line 2) it is unclear how many airbags are required by the claim since “more than one includes 2 or more” and “more than two includes 3 or more”.
Further regarding claim 6, the recitations “more than two outlet branches” (line 4) and “the number of outlet branches is matched with the number of airbags” (line 5) render the claim indefinite.  For the reasons as discussed above with respect to “when there are more than two airbags” (claim 6, line 3) since the claim previously set forth “there is more than one airbag” (claim 6, line 2) it is unclear how many airbags and subsequently how many respective outlet branches are required by the claim.
Further regarding claim 6, each incidence of the recitation “a heat-pump automobile air conditioner” (lines 13 and 22) render the claim indefinite.  Since the claims previously set forth “the heat-pump automobile air conditioner” (claim 3, line 4) is unclear if the recited “heat-pump automobile air conditioner” (claim 6, lines 13 and 22) refers to the previously recited “heat-pump automobile air conditioner” or a separate and discrete “heat-pump automobile air conditioner”.
Further regarding claim 6, the recitations “the air pressure” (line 14), “the sum” (line 14), “the contraction force” (lines 14-15), and “the wind pressure” (line 15) lack antecedent basis.
Further regarding claim 6, the term “maximum speed” (line 17) is a relative term which renders the claim indefinite. The term “maximum speed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite 
Further regarding claim 6, the recitation “the tail” (line 20) lacks antecedent basis.
Regarding claim 7, recitation “the airbag” (line 1) renders the claim indefinite.  Since claim 6 from which claim 7 depends recites “there is more than one airbag” (claim 6, line 2) it is unclear which airbag of the more than one airbag is being recited.
Regarding claim 8, the recitation “the airbags” (line 4) lacks antecedent basis.
Further regarding claim 8, the recitation “the air conditioner to be controlled comprises a heat-pump automobile air conditioner” (lines 4-5) renders the claim indefinite.  Since the claims previously set forth that “the air conditioner to be controlled comprises a heat-pump automobile air conditioner” (claim 3, lines 4-5) it is unclear if “the air conditioner to be controlled comprises a heat-pump automobile air conditioner” (claim 8, lines 4-5) refers to the previously recited air conditioner or another separate and discrete air conditioner.
Further regarding claim 8, the recitation “an outdoor heat exchanger” (lines 5-6) renders the claim indefinite.  Since the claims previously set forth “an outdoor heat exchanger” (claim 1, line 3) it is unclear if “an outdoor heat exchanger” (claim 8, lines 5-6) refers to the previously recited outdoor heat exchanger or another separate and discrete outdoor heat exchanger.
Regarding claim 9, the recitation “the airbag” (line 4-5) renders the claim indefinite.  Since the claims previously set forth “the airbags” (claim 8, line 4) it is unclear which of the airbags is being referenced.
Regarding claim 10, the recitation “the airbag” (line 3) renders the claim indefinite.  Since the claims previously set forth “the airbags” (claim 8, line 4) it is unclear which of the airbags is being referenced.
Regarding claim 11, the recitations “the positioning rod” (lines 4 and 6) lacks antecedent basis.  Since the claims previously set forth “positioning rods” (claim 9, line 2) it is unclear which of the positioning rods is being referenced.
Regarding claim 11, the recitations “the support rod” (lines 5, 7, 10, 12) lacks antecedent basis.  Since the claims previously set forth “support rods” (claim 10, line 5) it is unclear which of the positioning rods is being referenced.
Further regarding claim 11, the recitation “the airbag” (lines 9, 12, 13, 17, 24, 26) renders the claim indefinite.  Since the claims previously set forth “the airbags” (claim 8, line 4) it is unclear which of the airbags is being referenced.
Further regarding claim 11, The term “bag-like” (lines 10, 13, 21) is a relative term which renders the claim indefinite. The term “bag-like” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Further regarding claim 11, the recitations “the structure of the airbag” (lines 9 and 12) lack antecedent basis.
Further regarding claim 11, the recitation “the air conditioner to be controlled comprises a heat-pump automobile air conditioner” (lines 16-17) renders the claim indefinite.  Since the claims previously set forth that “the air conditioner to be controlled comprises a heat-pump automobile air conditioner” (claim 3, lines 4-5) it is unclear if 
Further regarding claim 11, the recitation “an air-inlet grille in the front of the automobile on which the heat pump automobile air conditioner is mounted” (lines 17-18) renders the claim indefinite.  Since the claims previously set forth that “an air-inlet grille in the front of the automobile on which the heat pump automobile air conditioner is mounted” (claim 3, lines 4-5) it is unclear if “the air conditioner to be controlled comprises a heat-pump automobile air conditioner” (claim 11, lines 17-18) refers to the previously recited air-inlet grille or another separate and discrete air-inlet grille.
Further regarding claim 11, the recitation “the shape of the middle through hole is matched with that of the air-inlet grille and can be adjusted according to the shape of the air-inlet grille” (emphasis added) (lines 18-19) renders the claim indefinite.  Since the claim previously set forth “a socketed bag-like structure that is sheathed on the support rod through a middle through hole axially formed thereon” (emphasis added) (claim 11, lines 13-14) it is unclear what the recited “middle through hole” comprises (i.e. it is unclear if the middle through hole is part of the support rod, part of the air-inlet grille, an opening defined by an interior of the airbag, or some other structure.  For examination purposes it is assumed that the middle through hole is defined by an interior of the airbag.
Further regarding claim 11, the recitations “the shape of the radial cross-section” (line 21) lack antecedent basis.
Regarding claim 15, the recitation “an airbag layer” (line 3) renders the claim indefinite.  Since the claims previously set forth that “an airbag layer” (claim 1, line 3) it is unclear if the “airbag layer” (claim 15, line 1) refers to the previously recited “air bag layer” (claim 1, line 3) or another separate and discrete “air bag layer”.
Further regarding claim 15, the recitation “an airbag layer” (line 8) renders the claim indefinite.  it is unclear if “an airbag layer” (line 8) refers to the previously recited “airbag layer” (claim 15, line 3).
Further regarding claim 15, the recitation “the isolation” (line 11) lacks antecedent basis.
Regarding claim 16, the recitations “the front” (line 4) and “the automobile” (line 4) lack antecedent basis.
Further regarding claim 16, the recitation “the heat pump automobile air conditioner” (line 4) lacks antecedent basis.
Further regarding claim 16, the recitation “a heat pump automobile air conditioner” (lines 5-6) renders the claim indefinite.  It is unclear if the “heat pump automobile air conditioner” (claim 16, lines 5-6) refer to the previously recited “heat pump automobile air conditioner” (claim 16, lines 4-5).
Regarding claim 19, the recitation “when there are more than two airbags” (line 3) renders the claim indefinite.  Since claim 19 previously set forth “there is more than one airbag” (claim 19, line 2) it is unclear how many airbags are required by the claim since “more than one includes 2 or more” and “more than two includes 3 or more”.
Further regarding claim 19, the recitations “more than two outlet branches” (line 4) and “the number of outlet branches is matched with the number of airbags” (line 5) 
Further regarding claim 19, each incidence of the recitation “a heat-pump automobile air conditioner” (lines 13 and 22) render the claim indefinite.  Since the claims previously set forth “the heat-pump automobile air conditioner” (claim 3, line 4) is unclear if the recited “heat-pump automobile air conditioner” (claim 19, lines 13 and 22) refers to the previously recited “heat-pump automobile air conditioner” or a separate and discrete “heat-pump automobile air conditioner”.
Further regarding claim 19, the recitations “the air pressure” (line 14), “the sum” (line 14), “the contraction force” (lines 14-15), and “the wind pressure” (line 15) lack antecedent basis.
Further regarding claim 19, the term “maximum speed” (line 17) is a relative term which renders the claim indefinite. The term “maximum speed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Further regarding claim 19, the recitation “the tail” (line 20) lacks antecedent basis.
Regarding claim 20, the recitation “when there are more than two airbags” (line 3) renders the claim indefinite.  Since claim 20 previously set forth “there is more than 
Further regarding claim 20, the recitations “more than two outlet branches” (line 4) and “the number of outlet branches is matched with the number of airbags” (line 5) render the claim indefinite.  For the reasons as discussed above with respect to “when there are more than two airbags” (line 3) since claim 20 previously set forth “there is more than one airbag” (claim 20, line 2) it is unclear how many airbags and subsequently how many outlet branches are required by the claim.
Further regarding claim 20, each incidence of the recitation “a heat-pump automobile air conditioner” (lines 13 and 22) render the claim indefinite.  Since the claims previously set forth “the heat-pump automobile air conditioner” (claim 3, line 4) is unclear if the recited “heat-pump automobile air conditioner” (claim 20, lines 13 and 22) refers to the previously recited “heat-pump automobile air conditioner” or a separate and discrete “heat-pump automobile air conditioner”.
Further regarding claim 20, the recitations “the air pressure” (line 14), “the sum” (line 14), “the contraction force” (lines 14-15), and “the wind pressure” (line 15) lack antecedent basis.
Further regarding claim 20, the term “maximum speed” (line 17) is a relative term which renders the claim indefinite. The term “maximum speed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Further regarding claim 20, the recitation “the tail” (line 20) lacks antecedent basis.
Claims 4, 5, 17, and 18 are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Matsuo et al. (US 2003/0019232) and Porter (US 1,931,356).
Regarding claim 1, Matsuo et al. discloses a defrosting control device (Device of Figure 3), comprising an airflow device (louvers 14), where the airflow device is configured to -when an air conditioner to be controlled (Paragraph 37: A heat pump air conditioner) enters a defrosting mode (Paragraph 39)- form a layer to isolate an outdoor heat exchanger (i.e. exterior heat exchanger 5) of the air conditioner to be controlled 
Porter teaches a control device, comprising an airflow device in the form of an airbag device (shutters 4), where the airbag device is configured to form a layer to isolate an outdoor heat exchanger (i.e. radiator 1) from flowing air outside the outdoor heat exchanger (Page 1, lines 1-11 and Page 1, lines 33-63: The airbag device 4 forms a layer -i.e. a barrier- that blocks air from flowing across the exterior heat exchanger 1, the airbag device being configured to adjust a flow of the air across on the basis of temperature).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the airflow device as disclosed by Matsuo et al. in the form of an airflow device as taught by Porter to improve defrosting control device operating safety by configuring an airflow device with a failsafe that ensures that an exterior heat exchanger can dissipate heat in the event of damage to the airflow device while the airflow device in a closed position (Page 1, line 33-63 of Porter: A pump 6 is required to inflate the airflow device, failure -or stoppage- of the pump automatically resumes airflow to the exterior heat exchanger).
Regarding claim 2, Matsuo et al. as modified by Porter discloses a defrosting control device comprising an airbag device as discussed above, where the airflow device is further configured to cancel the airbag layer when the air conditioner to be controlled does not enter the defrosting mode or exits the defrosting mode (Paragraph 
Note: Since the phrases “and/or” (lines 5 and 8) recite limitations that are either in combination with or in the alternative with previously recited claim limitations, claim limitations following the phrases “and/or” are being interpreted as alternative and not expressly required by the claim.
Regarding claims 3, 8, 9, 10, 11, and 16, Matsuo et al. discloses a defrosting control device as discussed above.  While Matsuo et al. discloses an airflow device that is arranged outside the outdoor heat exchanger (Figure 3), that is arranged in an air-inlet grille in a front of an automobile on which the heat-pump automobile air conditioner is mounted (Figure 3), that the air conditioner to be controlled comprises a heat-pump automobile air conditioner (Paragraph 37), and that the air conditioner to be controlled enters the defrosting mode so that the airflow device forms the layer (Paragraphs 37 and 39: In a defrosting mode, the airflow device 14 forms a layer -i.e. a barrier- that blocks air from flowing across the exterior heat exchanger 5 of the heat pump air conditioner), Matsuo et al. does not teach or disclose the airflow device in the form of an airbag device.
Porter teaches a control device, comprising: an airflow device in the form of an airbag (4) and an inflation mechanism (6), where (claims 3 and 16) the inflation mechanism is communicated with the airbag and configured to inflate the airbag so that the airbag forms the airbag layer (Page 1, lines 1-11 and Page 1, lines 33-63: The claim 8) the inflation device further comprises a mounting support (2, 3), where the mounting support is mounted outside the outdoor heat exchanger and configured to mount the airbags (Figures 1-3), and where the mounting support is mounted in the front of the outdoor heat exchanger (Figure 2), where (claim 9) the mounting support comprises positioning rods (defined by left and right square-rod portions of a shell 2) (Figure 1, see also Figures 2-3), where there is a plurality of positioning rods (i.e. the left and right square-rod portions of a shell 2) (Figure 1, see also Figures 2-3), and where adjacent two of the plurality of positioning rods are respectively arranged at two ends of the airbag (Figure 1) to position the airbag between the adjacent two of the plurality of positioning rods (Figure 1), where (claim 10) the mounting support further comprises a support rod (Defined by at least one of elements 15, 16, 17), where the airbag is sheathed on an outer periphery of the support rod (Figure 5: The airbag is sheathed on at least element 17 of the support rod), and where there is more than one support rod that is arranged between the adjacent two of the plurality of positioning rods to support and/or fix the airbag (Figures 1-5, see also claim 11) the mounting support can be mounted in at least one of a horizontal direction, a vertical direction and an inclined direction (i.e. a vertical direction) (Figures 1-2 and Page 1, line 33-63: The mounting support is either vertically or horizontally arranged), where -when the mounting support is mounted in the horizontal direction- the positioning rod comprises a first vertical rod (i.e. defined one of the left and right square-rod portions of a shell 2) (Figure 1, see also Figures 2-3) and the support rod comprises a second horizontal rod (i.e. the support rod defined by 15, 16, and/or 17 is arranged horizontally) (Figures 1-2), where -when the airbag is sheathed on the outer periphery of the support rod (Figure 5)- the structure of the airbag comprises a socketed bag-like structure that is sheathed on the support rod through a middle through hole axially formed thereon (Figures 2, 4, and 5: The airbag is sheathed on element 17 of the support rod via a middle through hole that is defined an interior of the airbag), where the airbag is arranged in an air-inlet grille in the front of the automobile, the shape of the middle through hole (i.e. the middle through hole that is defined an interior of the airbag) is matched with that of the air-inlet grille and can be adjusted according to the shape of the air-inlet grille (Page 1, lines 1-11 and Page 1, lines 33-63: The interior of the airbag device is inflated to form a layer -i.e. a barrier- that blocks air from flowing across the exterior heat exchanger 1, the airbag device being configured to adjust a flow of the air across on the basis of temperature, and where a shape of a radial cross-section of the socketed bag-like structure comprises an arc-shaped ring with a set radian on its surface (Figure 5).  As a 
Note: Since the phrases “and/or” (claim 10, lines 3 and 6) recite limitations that are either in combination with or in the alternative with previously recited claim limitations, claim limitations following the phrases “and/or” are being interpreted as alternative and not expressly required by the claim.
Note: Since the phrases “and/or” (claim 11, lines 8, 9, 10, 11, and 20) recite limitations that are either in combination with or in the alternative with previously recited claim limitations, claim limitations following the phrases “and/or” are being interpreted as alternative and not expressly required by the claim.
Note: Since the claim recites “the mounting support can be mounted in at least one of a horizontal direction, a vertical direction and an inclined direction” (emphasis added) (claim 11, lines 2-3), the claimed wall of the airbag is being interpreted as mounted in a horizontal direction, a vertical direction, or an inclined direction.
Note: Since the claim recites “at least one of a circular ring, a rectangular ring, and an arc-shaped ring with a set radian on its surface” (emphasis added) (claim 11, 
Regarding claim 12, Matsuo et al. as modified by Porter discloses an air conditioner, comprising the defrosting control device comprising the airbag device as discussed above according to claim 1 (see rejection of claim 1 as set forth above).
Regarding claim 13, Matsuo et al. as modified by Porter discloses defrosting control method for the air conditioner comprising the defrosting control device comprising the airbag device as discussed above according to claim 12 (see rejection of claim 12 as set forth above), where Matsuo et al. discloses the method comprising a step of:
Forming an airflow layer when the air conditioner to be controlled enters a defrosting mode to isolate an outdoor heat exchanger of the air conditioner to be controlled from flowing air outside the outdoor heat exchanger (Paragraphs 37 and 39: In a defrosting mode, the airflow device 14 forms a layer -i.e. a barrier- that blocks air from flowing across the exterior heat exchanger 5 of the heat pump air conditioner).
Regarding claim 14, Matsuo et al. as modified by Porter discloses defrosting control method for the air conditioner comprising the defrosting control device comprising the airbag device as discussed above, further comprising a step of:
Cancelling the airbag layer when the air conditioner to be controlled does not enter the defrosting mode or exits the defrosting mode (Paragraph 39: The airflow device is configured to permit air to flow across the exterior heat exchanger 5 of the heat pump air conditioner when not in the defrosting mode).

Claims 4, 6, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Matsuo et al. (US 2003/0019232) and Porter (US 1,931,356), and further in view of Tartaglino (US 5,016,856).
Regarding claims 4, 6, 17, and 19, Matsuo et al. discloses a defrosting control device as discussed above.  While Matsuo et al. discloses an airflow device that is arranged outside the outdoor heat exchanger (Figure 3), that is arranged in an air-inlet grille in a front of an automobile on which the heat-pump automobile air conditioner is mounted (Figure 3), that the air conditioner to be controlled comprises a heat-pump automobile air conditioner (Paragraph 37), and that the air conditioner to be controlled enters the defrosting mode so that the airflow device forms the layer (Paragraphs 37 and 39: In a defrosting mode, the airflow device 14 forms a layer -i.e. a barrier- that blocks air from flowing across the exterior heat exchanger 5 of the heat pump air conditioner), Matsuo et al. does not teach or disclose the airflow device in the form of an airbag device.
Porter teaches a control device, comprising: an airflow device in the form of an airbag (4) and an inflation mechanism (6), where the inflation mechanism is communicated with the airbag and configured to inflate the airbag so that the airbag forms the airbag layer (Page 1, lines 1-11 and Page 1, lines 33-63: The airbag device forms a layer -i.e. a barrier- that blocks air from flowing across the exterior heat exchanger 1, the airbag device being configured to adjust a flow of the air across on the basis of temperature), where (claims 4 and 17) the inflation mechanism comprises an air pipe (5) and an air pump (6), where an outlet end of the air pipe is communicated with (i.e. coincides with) an air inlet end of the airbag (Figures 1-2), where an air  (claims 6 and 19) there is more than one airbag (Figures 1-5), where a number of outlet branches is matched with a number of the airbags (Figure 1-4), and where each of the outlet branches is communicated with the air inlet end of each of the airbags (Figures 1-4).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the airflow device as disclosed by Matsuo et al. in the form of an airflow device as taught by Porter to improve defrosting control device operating safety by configuring an airflow device with a failsafe that ensures that an exterior heat exchanger can dissipate heat in the event of damage to the airflow device while the airflow device in a closed position (Page 1, line 33-63 of Porter: A pump 6 is required to inflate the airflow device, failure -or stoppage- of the pump automatically resumes airflow to the exterior heat exchanger).
While Matsuo et al. and modified by Porter discloses a defrosting control device including an airbag and an inflation mechanism as discussed above, and while Porter teaches that the inflation mechanism is configured to operate in any desired manner (Page 1, lines 33-63 of Porter), Matsuo et al. and modified by Porter does not explicitly teach or disclose the inflation mechanism as operatively taking air away from the airbag so as to deflate the airbag.
Tartaglino teaches a control device, comprising: an airflow device in the form of an airbag (10) and an inflation mechanism (150), where the inflation mechanism is 
Note: Since the phrases “and/or” (claims 6 and 9, lines 2, 7, 10, 12, 18, and 22) recite limitations that are either in combination with or in the alternative with previously recited claim limitations, claim limitations following the phrases “and/or” are being interpreted as alternative and not expressly required by the claim.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Matsuo et al. (US 2003/0019232) and Porter (US 1,931,356), and further in view of Adams et al. (US 5,916,931).
Regarding claim 7, Matsuo et al. as modified by Porter discloses a defrosting control device comprising an airbag as discussed above.  However, Matsuo et al. and modified by Porter does not explicitly teach or disclose material composition of the airbag.
In re Leshin, 125 USPQ 416.
Note: Since the claim recites “the wall of the airbag further comprises at least one of a wear resistant layer…a reinforcing layer…and an isolation layer” (emphasis added) (lines 1-3), the claimed wall of the airbag is being interpreted as comprising one of a wear resistant layer, a reinforcing layer, and an isolation layer.









Allowable Subject Matter
Claims 5, 15, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:

The instant invention is directed to a defrosting control device associated with a condenser of a vehicle heat pump, the device including: a mounting support 1, plural airbags 2, an air pipe 3, an air pump 4, an air exhaust valve 5, and a condenser/radiator 6.  When frost is detected on the condenser, the pump operates to inflate the airbags and block ambient air from coming into contact with the condenser so the condenser can defrost (Figures 2-4).  Further, and as recited in claims 5, 15, and 18, (i) when entering a defrost mode the valve is closed and pump inflates the airbags to block ambient air from coming in contact with the radiator, (ii) upon exiting the defrost mode the valve is still closed  and the pump operates in reverse to deflate the plural airbags, and (iii) after exiting the defrost mode the valve is opened and the pump stops operating to maintain the airbags in the deflated position.
The art of record (Matsuo et al. US 2003/0019232) discloses a defrosting control device (Device of Figure 3), comprising an airflow device (louvers 14), where the airflow device is configured to -when an air conditioner to be controlled (Paragraph 37: A heat pump air conditioner) enters a defrosting mode (Paragraph 39)- form a layer to isolate an outdoor heat exchanger (i.e. exterior heat exchanger 5) of the air conditioner to be controlled from flowing air outside the outdoor heat exchanger (Paragraphs 37 and 
The art of record (Porter US 1,931,356) also discloses a control device, comprising an airflow device in the form of an airbag device (shutters 4), a pump (6), and a valve (8), where the airbag device is configured to form a layer to isolate an outdoor heat exchanger (i.e. radiator 1) from flowing air outside the outdoor heat exchanger (Page 1, lines 1-11 and Page 1, lines 33-63: The airbag device 4 forms a layer -i.e. a barrier- that blocks air from flowing across the exterior heat exchanger 1, the airbag device being configured to adjust a flow of the air across on the basis of temperature).  However, Porter does not teach or disclose that the pump and the valve that are controlled such that (i) when entering a defrost mode the valve is closed and pump inflates the airbags to block ambient air from coming in contact with the radiator, (ii) upon exiting the defrost mode the valve is still closed  and the pump operates in reverse to deflate the plural airbags, and (iii) after exiting the defrost mode the valve is opened and the pump stops operating to maintain the airbags in the deflated position as recited in claims 5, 15, and 18.
The art of record also discloses a variety of pneumatic dampers and airflow barriers (US 5,016,856; US 2004/0253919; US 5,348,270; US 2008/0254735; US 3,011,518).  However, none of the art of record discloses the aforementioned subject matter of claims 5, 15, and 18.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 4,124,066 discloses a defrosting control device.
US 6,189,608 discloses a defrosting control device.
US 2004/0253919 discloses an inflatable airflow barrier.
US 5,348,270 discloses an inflatable airflow barrier.
US 2008/0254735 discloses an inflatable airflow barrier.
US 3,011,518 discloses a pneumatic damper.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763